Citation Nr: 1236963	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  09-01 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for lumbar spine degenerative disc disease, prior to October 30, 2008.

2.  Entitlement to an initial disability rating in excess of 20 percent for lumbar spine degenerative disc disease, from October 30, 2008.

3.  Entitlement to an initial disability rating in excess of 10 percent for cervical degenerative disc disease with muscle strain, prior to March 23, 2009.

4.  Entitlement to an initial disability rating in excess of 20 percent for cervical degenerative disc disease with muscle strain, from March 23, 2009.

5.  Entitlement to an initial disability rating in excess of 10 percent for patellofemoral syndrome with degenerative joint disease of the left knee.

6.  Entitlement to an initial disability rating in excess of 10 percent for patellofemoral syndrome with degenerative joint disease of the right knee.

7.  Entitlement to an initial compensable disability rating for bilateral eye blepharitis with dry eye syndrome.

8.  Entitlement to an initial compensable disability rating for headache.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to December 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

While the Veteran requested a hearing before the Board, she withdrew this request in writing in August 2011.

Additional evidence has been added to the claims file since the last adjudication of the Veteran's claims on appeal.  However, in October 2012, the Veteran waived RO review of this evidence.  In addition, in a July 2012 brief, the Veteran's representative waived RO review of any evidence added to the record since the last adjudication.  Thus, the Board may proceed with her appeal.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals records that are not a part of the physical claims file but have been considered by the Board prior to rendering this decision.

During this appeal, increased ratings were granted by the RO for the Veteran's lumbar spine and cervical degenerative disc disease.  However, inasmuch as higher ratings are available for these disabilities, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims remain on appeal, and the Board has characterized them as set forth above.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to higher initial ratings for the cervical and lumbar spine and knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's distance visual acuity is no worse than 20/25 on the right and 20/20 on the left, with no evidence of impairment of visual field or muscle function, and no functional impairment due to the Veteran's complaints of burning, tearing, or soreness.

2.  The Veteran's headache disability is characterized by severe headaches twice per week, which usually require the Veteran to lie down for relief, and no probative evidence of economic inadaptability caused by headaches.

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral eye blepharitis with dry eye syndrome are not met or approximated.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.79, Diagnostic Code 6066 (2012).

2.  The criteria for an initial 30 percent rating, but no more, for headaches are met.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.79, Diagnostic Code 6066 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

All claims decided herein are deemed to have arisen from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran was provided sufficient VCAA notice with regard to his service connection claims in August 2007, as shown by the form returned by her to the RO that month.  This was dated prior to the February 2008 RO rating decision that granted service connection for the disabilities on appeal.  Therefore, no further notice is needed under VCAA for these claims.

Next, VA has a duty to assist the Veteran in the development of the claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).  All VA and private treatment records identified by the Veteran have been obtained.  Furthermore, the Veteran was afforded VA examinations in November 2007, October 2008, November 2008, and March 2009, in which the examiners took down the Veteran's history, considered lay evidence, conducted testing, and reached conclusions based on their examinations that were consistent with the record.  The examinations are found to be adequate. 

Given the foregoing, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.


II.  Analysis

Applicable Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (2001).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).


Eye Blepharitis

The Veteran's bilateral eye blepharitis with dry eye syndrome is rated noncompensable under the criteria of 38 C.F.R. § 4.79, Diagnostic Code 6099-6018 (2012).  When an unlisted disease or injury is encountered, it will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits.  Here, the Veteran's eye blepharitis with dry eye syndrome is rated by analogy to the criteria for chronic conjunctivitis.

Diagnostic Code 6018 provides the criteria for rating chronic conjunctivitis (nontrachomatous).  When active (with objective findings, such as red, thick conjunctivae, mucous secretion, etc.) a 10 percent rating is warranted.  When inactive, it is to be evaluated based on residuals, such as visual impairment and disfigurement (diagnostic code 7800).

Impairment of visual acuity is rated noncompensable when there is vision in one eye of 20/40 and vision in the other eye of 20/40, with higher ratings for additional disability.  38 C.F.R. § 4.79, Diagnostic Code 6066.

In October 2007, the Veteran underwent VA eye examination.  She reported very dry eyes for the past two years.  She felt like she had to strain to see clearly.  However, with the use of eye drops, her vision cleared quickly.  She denied any current decreased, blurry, or distorted vision.  She denied double vision, visual field defects, watery eyes, or eye swelling.  She used over-the-counter eye drops three to four times per day.  On occasion, she had to use them every hour.  On examination, there was uncorrected distance acuity in the right eye of 20/20 and in the left eye of 20/20.  There was uncorrected near acuity of 20/20 in each eye.  External examination showed no ptosis or proptosis.  Extraocular motility was full in both eyes.  Visual fields were full and intact to confrontation in each eye.  The pupils were round with no anisocoria or relative afferent pupillary defects.  Intraocular pressure was 16 in each eye.  Anterior segment slit lamp examination showed bilateral lid margin telangiectasias with meibomian gland dysfunction.  There was a normal conjunctiva in each eye.  There was an irregular, inadequate tear breakup time in both eyes.  The cornea was clear in both eyes with several inferior superficial punctuate staining areas noted.  There was a normal iris and anterior chamber in both eyes.  There was a trace amount of nuclear sclerotic change noted in the legs of each eye.  Posterior segment examination showed an optic nerve with a cup-to-disc ratio of 0.4 in each eye.  The vitreous is clear bilaterally.  There was normal retinal vasculature in each eye.  The macula was flat and dry in each eye.  Periphery of the fundus was flat and attached for 360 degrees in each eye.  The diagnoses were bilateral blepharitis and bilateral dry eye syndrome with mild corneal changes.

In November 2008, the Veteran underwent VA examination.  She complained of burning and stinging in her eyes, which was worse in bright light or when she was reading from a computer.  She also complained of frequent red eyes.  She used over-the-counter eye drops for transient relief.  The Veteran denied decreased vision, blurry vision, distorted vision, diplopia, visual field defect, a history of eye injury, watery eyes, and eye swelling.  On examination, there was uncorrected distance visual acuity in the right eye of 20/25, which corrected to 20/20+.  There was uncorrected distance visual acuity in the left eye of 20/20-, which corrected to 20/20+.  There was uncorrected near visual acuity of 20/20 bilaterally.  External examination revealed no ptosis or proptosis.  Extraocular motility and confrontation visual fields were full bilaterally.  The pupils were round with no anisocoria or relative afferent pupillary defect bilaterally.  Intraocular pressure was 16 in the right eye and 15 in the left eye.  Slit-lamp examination of the anterior segment was within normal limits with the exception of mild meibomian gland inspissations, decreased tear breakup time, trace superficial punctuate keratopathy and trace conjunctival injection.  The lenses were clear.  Examination of the posterior segment revealed sharp optic nerve head margins with cup-to-disc ratio of 0.4 bilaterally.  The vitreous was clear and the vasculature was within normal limits.  The macula was flat and dry bilaterally.  The diagnosis was bilateral dry eye syndrome.  There was both lid and ocular surface changes related to the dry eyes but no blepharitis on examination.

In March 2009, the Veteran underwent VA eye examination.  She noted some bilateral burning, tearing, and soreness in each eye that was somewhat relieved with at least three-times daily use of artificial tears.  Overall, she felt as if she saw well at both distance and near.  She denied any decreased or blurred vision or distorted vision, diplopia, visual field defect, history of eye injury, or eye swelling.  She did have watering of her eyes as noted.  On examination, uncorrected visual acuity at distance was 20/25 in each eye and uncorrected near acuity was 20/20 in each eye.  Vision corrected to 20/20 in each eye at distance.  Confrontation visual field was full in each eye with extraocular motility without restriction.  External examination without ptosis or proptosis, and pupils were equally responsive to light and stimulus without relative afferent pupillary defect.  Intraocular pressure was measured at 12 and 10 in the right and left eyes, respectively.  Anterior segment examination notes conjunctiva and sclera with 2+ melanosis but otherwise white and quiet.  There was a decreased tear lake in each eye but the corneas were clear.  The anterior chamber was deep and quiet and the iris was within normal limits in each eye.  Lens examination noted clear lenses on each eye, and posterior segment examination notes a cup-to-disc ratio of 0.25 in each eye with vitreous clear, vessels within normal limits, macula flat, and periphery flat and attached 360 degrees without lesion.  The diagnoses were dry eye syndrome in both eyes and myopia in both eyes.

Based on the evidence of record, the Board finds that, at no time since the beginning of the appeal period, does the Veteran's eye disability warrant a compensable evaluation.  The Veteran's visual acuity was never shown to be worse than 20/25 in either eye.  In order for her disability to warrant a compensable rating based upon impairment in central visual acuity, there must be vision in one eye of 20/50 and vision in the other eye of 20/40.  None of the evidence shows or suggests that this is the case, and the Veteran has repeated denied a decrease in vision.  Furthermore, all VA examinations have shown that the Veteran's visual fields were full bilaterally, and there is no lay or medical evidence of diplopia or any impairment of muscle function.  

As noted above, the Veteran's disability is rated by analogy to the rating code for chronic conjunctivitis.  However, a compensable disability evaluation is not warranted under this code, because there is no evidence of active conjunctivitis or similar symptomatology at any point during the appeal period.  The Veteran was diagnosed as having blepharitis in October 2007.  However, no symptomatology relevant to this diagnosis, such as inflammation or redness of the eyelids is noted on examination.  Furthermore, it was specifically noted in November 2008 that there was no blepharitis.  The Veteran has never complained of any external symptomatology, confining her symptoms to burning, tearing, and soreness in her eyes.  However, these complaints do not meet the criteria for a 10 percent rating under Diagnostic Code 6018 or any other rating criteria, and they cause no functional impairment.  As there is no evidence of gross distortion or asymmetry of the Veteran's eyes, a compensable rating under 38 C.F.R. § 4.118, Diagnostic Code 7800 (2012) is not warranted.

Given the above, the Board finds that the evidence preponderates against a finding that the symptomatology associated with the Veteran's eye disability warrants an initial compensable evaluation under any relevant diagnostic code.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Headaches

The Veteran's headache disability is rated noncompensable under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100 (2012).

Diagnostic Code 8100 provides that, for migraine with very frequent complete prostrating and prolonged attacks productive of severe economic inadaptability, a 50 percent rating is warranted.  With characteristic prostrating attacks occurring on an average once a month over the last several months, a 30 percent rating is warranted.  With characteristic prostrating attacks averaging one in two months over the last several months, a 10 percent rating is warranted.  A noncompensable rating is assigned for less frequent attacks.

In November 2007, the Veteran underwent VA examination.  She rated her pain as moderate to severe.  She had severe headaches twice per week.  She denied neurovisual disturbances, nausea, or vomiting.  She did have phonophobia and photophobia.  When she had severe headaches, she usually had to lie down.  She had moderate headaches on a daily basis that lasted for several hours.  She was currently on daily medication for her headaches.  This did not affect her usual activities of daily living.  The Veteran was not currently employed.  Following examination, the diagnosis was headaches of unknown etiology.  The symptomatology was not specifically consistent with migraines or tension headaches.

In a June 2008 written statement, an Army physician indicated that he saw the Veteran from August 2004 to September 2006.  Her disability was manifested by very frequent (weekly), completely prostrating attacks that caused severe occupational inadaptability.  The physician noted that the Veteran was not treated by him, but a referral was given.

In November 2008, the Veteran underwent VA examination.  She reported daily headaches.  She believed that her dry eyes and cervical arthritis caused her daily headaches.  She used prescription and over-the-counter pain medication.  Following examination, the diagnosis was of a normal neurologic examination in a patient who complained of headaches without any appropriate documentation.  The VA physician indicated that the diagnosis of migraine was not a tenable diagnosis based on the history reported by the Veteran.

In a December 2008 written statement, the Veteran indicated that she got two headaches per week that were incapacitating.

Based on the record, the Board finds that an increase to a 30 percent disability rating is appropriate here.  The Veteran does not have migraine headaches.  However, she reported twice weekly headaches that usually require her to lie down.  These statements are credible and the Board finds that they meet the criteria necessary to substantiate a 30 percent rating, which contemplates one headache a month that is prostrating.  While the Veteran indicated that she only "usually" needed to lie down to relieve her severe headaches, the Board finds that the evidence suggests that, since she experiences up to eight of these headaches a month, she needed to lie down due to prostrating headaches at least once per month.  Therefore, the criteria necessary for a 30 percent rating for headaches are met.

However, the Board finds that a higher 50 percent rating is not warranted because the evidence shows that the Veteran does not have very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  There is no evidence that the Veteran's prostrating headaches are prolonged.  She has stated that not all of these severe headaches require her to lie down for relief.  Finally, the Veteran stated in November 2007 that the headaches did not affect her activities of daily living, and there are no statements from her suggesting that the headaches interfered with her occupation.  Therefore, severe economic inadaptability is not shown.

The Board notes the June 2008 written statement from the Veteran's Army doctor, in which he states that the Veteran had weekly, completely prostrating attacks that caused severe occupational inadaptability.  However, this evidence is not probative.  This physician stated that he treated the Veteran from August 2004 to September 2006, ending more than a year prior to the Veteran's separation and the beginning of the appeal period.  Furthermore, he conceded that he did not treat the Veteran for headaches during that time but had given a referral.  Therefore, the Board finds that this evidence is not probative with regard to the symptomatology associated with the Veteran's headache disability since the beginning of the appeal period on January 1, 2008.

As such, the Board finds that the evidence supports an initial 30 percent disability rating for the Veteran's headache disability.  However, with regard to whether a disability rating in excess of 30 percent is warranted, the evidence preponderates against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Extraschedular Consideration

The Board has also considered whether referral for extraschedular consideration is suggested by the record for either of the claims adjudicated herein.  There is neither evidence nor allegation of symptoms of and/or impairment due to the Veteran's eye or headache disability that is not encompassed by the schedular rating assigned.  The functional impairment shown is fully encompassed by the schedular rating criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial compensable disability rating for bilateral eye blepharitis with dry eye syndrome is denied.

An initial 30 percent disability rating for headache is granted, subject to the laws and regulations governing the payment of VA benefits.


REMAND

The Board finds that additional development is necessary prior to final adjudication of the claims remaining on appeal.

Cervical and Lumbar Spine

The Veteran has been afforded VA examinations relative to her spine disabilities in November 2007, October 2008, and March 2009.  Beginning during the first examination, she complained of pain that radiated down her right arm and numbness and tingling in both hands.  The November 2007 VA examination noted that motor function, deep tendon reflexes, and sensation of the upper extremities were intact and normal bilaterally.  The October 2008 VA examination report indicates that motor strength and sensory function appeared normal in both upper extremities.  Biceps jerks were 2+ and triceps jerks were absent bilaterally.  During the March 2009 VA examination, the Veteran reported numbness and stiffness in her neck with pain that radiated to her right shoulder and caused her to be off balance.  With regard to her back, she described low to mid back pain, which radiated to her gluteus, affecting her ability to walk.  Neurologic examination revealed normal strength in the bilateral upper extremities.  She had normal gross sensation in the bilateral extremities.  Deep tendon reflexes were 2+ in her bilateral biceps and 1+ in her bilateral triceps.  Neurologic examination also revealed normal bilateral lower extremity strength.  Her deep tendon reflexes in the bilateral lower extremities were 1+ knee jerk and ankle jerk.

The Veteran has reported radiating pain and other symptoms associated with both her cervical and lumbar spine disabilities.  While no radiculopathy or other diagnosis related to these symptoms was provided in any record, the Board finds that the findings of absent triceps jerks and 1+ knee and ankle jerks suggest that the Veteran could have neurological disabilities associated with the upper and lower extremities.  While the examinations provided included some neurological testing, more extensive neurological examination is warranted to determine whether the Veteran has neurological disabilities of the upper or lower extremities that are related to her lumbar and cervical spine degenerative disc disease.  This must be accomplished on remand.


Knees

The Veteran was last afforded an examination relevant to her knee disabilities in October 2008.  She reported that they occasionally locked up and felt unstable.  Both knees were normal to Lachman and drawer tests.  McMurray test was normal bilaterally.

Thereafter, in a December 2008 written statement, the Veteran contended that her knee disabilities were manifested by moderate subluxation and instability.  She had sudden loss of motion or locking of the knee daily, which made it difficult to climb stairs, stand, and sit for long periods.  She had to participate in all of these activities on a daily basis to perform her job.

The Board finds that the December 2008 written statement, received after the last VA examination in October 2008 implies that the Veteran's knee disabilities have worsened since she was last examined in October 2008.  The current level of severity of the Veteran's disabilities must be obtained before final adjudication of her claims.  This must be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination(s) to determine the nature and severity of his bilateral knee and cervical and lumbar spine disabilities.  All indicated tests and studies are to be performed, to include range of motion testing with an indication at what point, if any, the Veteran's range of motion was affected by pain, incoordination, or fatigability.

The examiner is specifically asked to solicit all symptomatology from the Veteran and conduct a thorough examination of all residuals of the Veteran's bilateral knee and cervical lumbar spine disabilities.

The examiner(s) is specifically asked to address subluxation and/or lateral instability of the Veteran's knees, to include determinations as to whether it is present and, if so, the level of severity of the manifestation.

The examiner(s) should conduct a thorough neurological examination to determine whether the Veteran had peripheral neuropathy, radiculopathy, or any other disability associated with his cervical or lumbar spine disabilities.

The examiner should provide a rationale for any other conclusions reached.

2.  After completion of the above and any additional development deemed necessary, adjudicate the claims remaining on appeal.  If any benefit sought remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


